 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.85


FINANCIAL SERVICES CONSULTING AGREEMENT


This Financial Services Consulting Agreement (the “Agreement”) is entered into
this 15th Day of July 2008 by and between Imaging Diagnostic Systems, Inc.( the
“Company” or “IDSI”), a Florida corporation and R.H. Barsom Company, Inc.,
Richard E. Barsom (the “Consultant”), a New York corporation.


RECITALS:
A. Consultant to increase investment in the Company in order to grow the
Company's market capitalization and increase qualified investor interest by
means of investor relation services and to provide guidance and assistance in
available alternatives to maximize shareholder value (the “Services”).


B. The Company desires to obtain the assistance of Consultant, and Consultant is
willing to provide such assistance, with respect to the Services.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the sufficiency of which is hereby acknowledged by each of the parties,
the Company and Consultant hereby agrees as follows:


TERMS:
1. Appointment as Consultant / Scope of Services.  The Company hereby engages
Consultant as a consultant in connection with the Services.  Consultant hereby
agrees to perform such consulting services upon the terms and conditions
hereinafter set forth.


2. Term.  The term (“Term”) of this Agreement shall commence on the date hereof
and continue for six (6) months.  At the conclusion of the first three (3)
months of the Term, no additional payments will be made to the Consultant unless
Company agrees to continue after an evaluation of the previous three (3) months
services provided by the Consultant.  If, after the first three (3) months of
the term, the Company determines that the services performed by the Consultant
were ineffective or insufficient, the Company shall notify the Consultant as per
paragraph 9, Notices; and upon receipt of such notice, the Consultant hereby
agrees to return the 2,500,000 share certificate to the Company for
cancellation.


3. Services of the Consultant.  Consultant agrees that during the term of this
agreement, unless this agreement is sooner terminated pursuant to its terms,
Consultant shall perform the Services.  The parties agree that the general terms
and conditions of this agreement will govern the Consultant’s work.  The
services performed by Consultant may be performed at days and times, and in the
order and sequence, as consultant deems desirable. "Consultant" is not a
registered broker dealer or associated person of such, and is not purporting to
act in any capacity requiring registration as a broker dealer or associated
person.

 

--------------------------------------------------------------------------------

 



4. Compensation and Fees.  As consideration for Consultant entering into this
Agreement, the Company agrees to pay and deliver to Consultant the following
consideration:


Certificates representing an aggregate of five million (5,000,000) shares of
restricted common stock (“Shares”).  Shares are payable in two payments:  The
first payment of two million five hundred thousand (2,500,000) restricted shares
is due on the date hereof, and the second payment of two million five hundred
thousand (2,500,000) restricted shares is due three (3) months after the date
hereof.  The Company will register as soon as practicable the aggregate of five
million (5,000,000) shares in an S-1 Registration Statement.  The Shares shall
be issued to:
To:          Richard E. Barsom
324 East 77th St
New York, NY 10075


5. Arbitration. All fees are returned if the services do not meet with
evaluation by the company and the consultant. All within the agreement herein
.The parties shall resolve any disputes arising hereunder before a panel of one
arbitrator selected to pursuant to and run in accordance with the rules of the
American Arbitration Association.  The arbitration shall be held in New York,
New York.  Each party shall bear their own attorneys fees and costs of such
arbitration.  Disputes under this agreement as well as all of the terms and
conditions of this Agreement shall be governed in accordance with and by the
laws of the State of New York. The successful party in the arbitration
proceedings shall be entitled to an award of reasonable attorneys’ fees and
costs from the Arbitrators.


6. Obligations of the Company. The Company hereby agrees to cooperate with the
Consultant and to provide Consultant with access to all information reasonably
requested by Consultant related to the services.


7. Representations and Warranties of the Consultant. Consultant hereby
represents and warrants as of the date hereof each of the following: Consultant
has the requisite power and authority to enter into this agreement and to carry
out its obligations hereunder. The execution and delivery of this agreement by
Consultant and the consummation by Consultant of the transactions contemplated
hereby have been duly authorized by Consultant, and no other action on the part
of the Consultant is necessary to authorize this agreement and such transaction.


8. Representations and Warranties of the Company.  Company hereby represents and
warrants as of the date hereof each of the following:


(a)  The Company has the requisite corporate power and authority to enter into
the agreement and to carry out its obligations hereunder.


(b)  The execution and delivery of this agreement by the Company and the
consummation by Company of the transactions contemplated hereby have been duly
authorized by the Company, and no other corporate proceedings on the part of the
Company are necessary to authorize this agreement and such transaction.

 
2

--------------------------------------------------------------------------------

 





9.  Notices.  Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) certified mail, postage prepaid,
return receipt requested and First Class mail, (ii) overnight delivery with
confirmation of delivery, (iii) facsimile transmission or by e-mail with an
original mailed by first class mail, postage prepaid, addressed as follows:


If to the Company:                                               Imaging
Diagnostic Systems, Inc.
Attention: Linda Grable
6531 N.W. 18th Court
Plantation, FL 33313
Facsimile No.: (954) 581-0555


If to Consultant:                                                   R.H. Barsom
Company Inc.
        Attention: Richard E. Barsom
                324 East 77th Street
                New York, NY 10075
Facsimile No.: (212) 717-0207


or in each case to such other address, facsimile number, or e-mail as shall have
last been furnished by like notice.  Each notice or communication shall be
deemed to have been given as of the date so mailed or delivered, as the case may
be; provided, however, that any notice sent by facsimile or e-mail shall be
deemed to have been given as of the date sent by facsimile or e-mail if a copy
of such notice is also mailed by first class mail on the date sent by facsimile
or e-mail; if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice given.


10.  Independent Contractor.  In its performance hereunder, Consultant and its
agents shall be an independent contractor.  Consultant shall complete the
services required hereunder according to his own means and methods of work,
shall be in the exclusive charge and control of Consultant and which shall not
be subject to the control or supervision of IDSI, except as to the results of
the work.  The Company acknowledges that nothing in this Agreement shall be
construed to require Consultant to provide services to IDSI at any specific
time, or in any specific place or manner.  Payments to consultant hereunder
shall not be subject to withholding taxes or other employment taxes as required
with respect to compensation paid to an employee.


11.  Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.





 
3

--------------------------------------------------------------------------------

 



            IN WITNESS WHEREOF, the parties hereto have entered into this
Agreement on the date first written above.




Imaging Diagnostic Systems, Inc.
R.H. Barsom Company Inc.
       
Signature: /s/ Linda B. Grable
Signature: /s/ Richard E. Barsom
Print name:  Linda B. Grable
Print name:  Richard E. Barsom
Print title:  Interim CEO and Chairman of the Board
Print title:  President
                  
 





Signature:  /s/ Allan L. Schwartz
Print name:  Allan L. Schwartz
Print title:  Executive Vice President and Chief Financial Officer
                 

 

 

 
4


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 